DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
	Receipt is acknowledged of certified copies of papers (x2) required by 37 CFR 1.55.
Information Disclosure Statement
 The information disclosure statement(s) (IDS) submitted on 10/02/2019, 07/05/2019, & 06/06/2019 have been considered by the Examiner. Please note that for any of the non-English documents for which no translation was provided, consideration thereof was limited to consideration insofar as it is understood on its face in the same manner that non-English language information in Office search files is considered by examiners in conducting searches, and/or was considered as understood from the international search report and/or foreign office actions.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which Applicant may become aware in the specification.
Examiner’s Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with ATTNY Zhi “Allen” Xue (56474) on 03/31/2021.
The application has been amended as follows: 	
CLAIMS
1. (Currently Amended) An ultrasonic cutter detection method, comprising the following steps: 
performing a preliminary detection[[:]] by frequency amplitude detection and/or by fall-of-potential detection;
wherein the frequency amplitude detection comprises: causing an ultrasonic cutter to be in a resonant state, and collecting resonant frequency and vibration amplitude of the ultrasonic cutter at a plurality of positions on the ultrasonic cutter; and if the resonant frequencies and the amplitudes collected all fluctuate within a normal range, determining that the ultrasonic cutter passes the preliminary detection[[;]], 
wherein the fall-of-potential detection comprises: contacting a detection head with the ultrasonic cutter, then causing the ultrasonic cutter to be in a resonant state, and detecting a voltage and current between a first contact between the ultrasonic cutter and that is other than the first contact pointsecond contact between the ultrasonic cutter and the detection head and a point on the ultrasonic cutter that is other than the second contact a normal range, determining that the ultrasonic cutter passes preliminary detection; and

performing reinspection[[:]] by free mode detection and by pressure mode detection,
wherein the free mode detection comprises: causing the ultrasonic cutter to vibrate in a frequency range of 15 [[kHz]] kHz to 40 [[kHz]] kHz, identifying all s of the ultrasonic cutter in the frequency range of 15 [[kHz]] kHz to 40 [[kHz]] kHz and causing the ultrasonic cutter to resonate at said resonant modes, if the ultrasonic cutter does not fracture with an amplitude exceeding a normal working amplitude by at least 20%, determining that the ultrasonic cutter passes the free mode detection, and 
wherein the Page 2 of 6pressure mode detection comprises: contacting the detection head with the ultrasonic cutter at a third contact point and applying a first pressure with the detection head at the third contact point on the ultrasonic cutter, wherein the first pressure exceeds at least 20%identifying all resonant modes of the ultrasonic cutter in the frequency range of 15 [[kHz]] kHz to 40 [[KHz,]] kHz and causing the ultrasonic cutter to resonate at said resonant modes; if the ultrasonic cutter does not fracture,applying a second pressure that exceeds the normal working pressure by at least 20% to a fourth contact point between the detection head and the ultrasonic cutter, identifying all resonate modes in the frequency range of 15 kHz to 40 kHz, and causing the ultrasonic cutter to resonate at said resonant modes; and if the ultrasonic cutter does not fracture, determining that the ultrasonic cutter passes the reinspection

2. (Original) The ultrasonic cutter detection method according to claim 1, wherein the vibrating of the ultrasonic cutter is realized through an ultrasonic amplitude transformer connected therewith, and the ultrasonic amplitude transformer is driven by an ultrasonic power supply to change the frequency and the amplitude of the ultrasonic cutter.  

3. (Currently Amended) The ultrasonic cutter detection method according to claim 2, wherein the ultrasonic power supply automatically searches resonant frequencies and repeatedly adjusts output power and output frequency of the ultrasonic power supply to make the ultrasonic cutter reach[[es]] resonance.  

4. (Currently Amended) The ultrasonic cutter detection method according to claim 1, wherein magnitude and direction of the applied pressure 

5. (Currently Amended) The ultrasonic cutter detection method according to claim 1, wherein the resonant frequency and the amplitude in the frequency amplitude detection are collected by a laser displacement sensor.

	6.-11 (Canceled)

TITLE 
(Currently Amended) “ULTRASONIC CUTTER QUALITY INSPECTION METHOD AND DEVICE”
Claim Interpretation
With regards to each instance of “normal range” in the claims, the Examiner notes that said ranges are understood in context of page 2, ll. 27-29 and page 3, ll. 10-11 as originally filed.

Allowable Subject Matter
Claim(s) 1-5 is/are allowed. 
The following is the Examiner’s statement of reasons for allowance: 
Regarding independent claim 1, 
the prior art fails to disclose or motivate one skilled in the art to perform an ultrasonic cutter detection method comprising (omissions/paraphrasing for brevity/clarity) a preliminary detection of frequency amplitude detection and/or fall-of-potential detection and a reinspection detection comprising free mode detection and pressure mode detection, “wherein the free mode detection comprises…identifying all resonant modes of the ultrasonic cutter in the frequency range of 15 kHz to 40 kHz and causing the ultrasonic cutter to resonate at said resonant modes,  if the ultrasonic cutter does not fracture after vibrating with an amplitude exceeding a normal working amplitude by at least 20%, determining that the ultrasonic cutter passes the free mode detection, and wherein the Page 2 of 6pressure mode detection comprises…applying a first pressure” and a second pressure at respective third & fourth contact points which exceed “a normal working pressure by at least 20%, and identifying all resonant modes of the ultrasonic cutter in the frequency range of 15 kHz to 40 kHz and causing the ultrasonic cutter to resonate at said resonant modes…and if the ultrasonic cutter  does not fracture, determining that the ultrasonic cutter passes the reinspection”. The Examiner further emphasizes that to meet the claim limitations requires using the invention as a roadmap to find prior art and then further as a blueprint to reconstruct the claimed invention as a whole therefrom requiring more than ordinary skill and knowledge in the art at the time the invention was filed to hindsightly so recreate. See Princeton Biochemicals, Inc. v. Coulter, Inc., 411 F.3d 1332, 1337 (Fed. Cir. 2005), Allergan, Inc. v. Apotex, Inc., 754 F.3d 952 (Fed. Cir. 2014), and Grain Processing Corp. v. American Maize-Prods. Co., 840 F.2d 902, 907 (Fed. Cir. 1988).
Dependent claim(s) thereof is/are likewise allowed. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is invited to review PTO form 892 accompanying this Office Action listing Prior Art relevant to the instant invention cited by the Examiner. The Examiner notes in particular the following pertinence (includes paraphrasing):
US 20020049551 A1
Title “Method for differentiating between burdened and cracked ultrasonically tuned blades”; [0014] “as the crack develops both the frequency of oscillation and the magnitude of mechanical impedance change to such an extent that the ultrasonic generator can no longer locate the resonance of the hand piece/blade”; [0063] “To identify or discriminate between gunked and cracked blades, comparisons are performed between characteristics measurements, such as the magnitude of the lowest impedance obtained, the maximum phase between the current and the voltage, the resonance frequency of the blade, and/or an evaluation of the non-linearity and/or continuousness of the measured data”
US 20050210983 A1
Title “Method and device for ultrasonic vibration detection during high-performance machining”; Method and device for ultrasonic vibration detection during high-performance machining
[0008] “Prior art methods for detecting cutting tool vibrations have employed a number of non-contact sensors, including capacitive probes, inductive probes, laser Doppler vibrometers, and acoustic pickup devices (e.g., microphones).”
US 20180200854 A1

    PNG
    media_image1.png
    395
    310
    media_image1.png
    Greyscale

Title “METHOD AND DEVICE FOR MEASURING A RESONANCE FREQUENCY OF A TOOL SET IN ULTRASONIC VIBRATION FOR MACHINING”; [0013] “cutting tools”; [0017] “ultrasonic vibration”; measures free vibration; amplitude, resonance frequency


    PNG
    media_image2.png
    320
    320
    media_image2.png
    Greyscale

Title “Circuit for driving ultrasonic transducer”; can know that an abnormal condition has occurred in the hand piece

    PNG
    media_image3.png
    600
    395
    media_image3.png
    Greyscale

Title “Ultrasonic operation apparatus for performing follow-up control of resonance frequency drive of ultrasonic oscillator by digital PLL system using DDS (direct digital synthesizer)”; sweeping frequency, detect resonance varied, detects voltage and induced current,  judges for abnormalities
NPL “The Development of Crack Measurement System
 Using the Direct Current Potential Drop Method
 for Use in the Hot Cell”
 by Dosik et al 
section FRACTURE TOUGHNESS TESTING SYSTEM “The direct current potential drop (DCPD) technique is a widely accepted method of

 monitoring crack initiation and growth in controlled laboratory tests. In its simplest form it
 involves passing a constant current through the test piece and accurately measuring the
 electrical potential across the crack plane”
 
 

NPL ULTRASONIC BONE CUTTING Thesis by MacBeath
section 3.3.2.1 Excitation “sweeps over a pre-defined frequency range (0-50 kHz for a 35
kHz cutting blade)” for frequency response testing of ultrasonic cutting blades
CN 105319402 A 

Discloses a micro-resistance measurement method for detecting damage of a metal material
 (description, paragraphs [0005] - [0015], and figures 1-6): placing a test piece in an axial direction between
 fixing pieces for clamping and fixing, adjusting a probe needle to enable same to just contact the test piece,
 contacting the probe with a high line, testing the initial resistance value of the metal test piece, and then
 testing the resistance value of the metal test piece after being applied with various loads or environments.

NPL "PVD TiCrAlN Tool Coating High Frequency Fatigue Performance Study", Wang Ningchang et al., Mechanical Strength,
 Vol. 37, No. 4, pp. 628-633, August 15, 2015) 
Discloses a tool detection apparatus and specifically discloses the
 following technical features (see Sections 1.1-1.2, 1.4, 2.1): High frequency fatigue tests were performed on a Haas
 OM-2A machine tool with a feed accuracy equivalent to 1 μ t l) as shown in Figure 1. The amplitude of the ultrasonic
 vibration device was measured using a KENYENCE LK-G5000 laser displacement sensor (i.e., a laser displacement
 sensor) with a wide spot type LK-H085, a sampling frequency of 392 kHz, a reference distance and measurement
 range of 20 mm± 3 mm, and a reproducibility of 0.025 μ m. The high frequency fatigue test method of tool coating
 is to fix ultrasonic horn (ultrasonic horn) on dynamometer by bracket, the coated tool to be tested was fixed in the
 horn end face position (analogous to the instant disclosed ultrasonic tool holder in connection with instant Fig. 1 ), and the relative
 position of the diamond indenter (analogous to the instant ultrasonic tool detection head) to the coating of the tool to be
 tested was adjusted, and when the contact force reached a critical value of N crit = 0.01 N, it was determined that the
 two were just in contact. Adjust the amplitude of ultrasonic vibration, high-frequency impact on tool coating. In
 summary, discloses an ultrasonic tool detection device.

The USPTO implemented a Quick Path Information Disclosure Statement Program (QPIDS). There are three paths for this program: “Path 0” authorizes limited non-production time to examiners to review IDS documents submitted after a Final Rejection but prior to Disposal of the application, if the IDS is considered in conjunction with an Office Action which has no production value;	“Path 1” authorizes limited non-production time to examiners to review IDS documents submitted after a Notice of Allowance has been mailed and before/with payment of the Issue Fee; and “Path 2” authorizes limited non-production time to examiners to review IDS documents submitted after payment of the Allowance Issue Fee. Please see https://www.uspto.gov/patent/initiatives/quick-path-information-disclosure-statement-qpids for further information and QPIDS requirements.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID L SINGER whose telephone number is 303-297-4317.  The Examiner can normally be reached Monday - Friday 7:30am - 5:00pm MT, EXCEPT alternating Friday.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID L SINGER/Examiner, Art Unit 2856